ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Suffolk Construction Company                 )      ASBCA Nos. 59079, 59080
                                             )
Under Contract No. N40085-11-C-7231          )

APPEARANCE FOR THE APPELLANT:                       Thomas R. Gonnella, Esq.
                                                     Pannone Lopes Devereaux & West LLC
                                                     Providence, RI

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen L. Bacon, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 28 August 2014



                                                 ELIZABETH W. NEWSOM
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59079, 59080, Appeals of Suffolk
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals